Case 1:15-cr-00252-PKC-RML Document 1474 Filed 01/13/21 Page 1 of 1 PageID #: 25886




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA,

                          Plaintiff,                   Case No. 15-CR-00252 (PKC)

                  v.                                   NOTICE OF CHANGE OF ADDRESS

    ALEJANDRO BURZACO,

                          Defendant.


   To:    The Clerk of the Court and all parties of record:

          Pursuant to Local Rule 1.3(d) of this Court, please take notice of the following firm address

    change for Jim Walden. My EDNY Bar Number is JW0447. My State Bar Number is 2505642.

                 Old Firm Address: One Battery Park Plaza, 34th Floor, New York, NY 10004

                 New Firm Address: 250 Vesey Street, 27th Floor, New York, NY 10281

          Please update your records accordingly and serve all future pleadings, notices, and other

   papers upon us at our new address.


    Dated:   New York, NY                        WALDEN MACHT & HARAN LLP
             January 13, 2021

                                           By:     /s/             Jim Walden
                                                 Jim Walden
                                                 250 Vesey Street, 27th Floor
                                                 New York, NY 10281
                                                 Tel: (212) 335-2030
                                                 jwalden@wmhlaw.com

                                                 Attorneys for Defendant Alejandro Burzaco
